Exhibit 10.29.2

 

LOGO [g445999cm-3.jpg]

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York

NY 10017

USA

09 January 2013

Termination of a Rate Swap Transaction – AMENDMENT

This Confirmation represents an amendment and restatement of any prior documents
or other confirming communications between the parties with respect to the
Transaction.

The purpose of this letter (“this Confirmation”) is to confirm the total
termination of the Swap Transaction entered into between: JPMorgan Chase Bank,
N.A. (“JPMorgan”) and NATIONAL CINEMEDIA, LLC (the “Counterparty”)

The terms of the particular Swap Transaction to which this Confirmation relates
are as follows:

 

ORIGINAL TRANSACTION DETAILS

  

JPMorgan Deal Number:

   6900033659368

Notional Amount:

   USD 56,250,000.00

Trade Date:

   02 March 2007

Effective Date:

   13 March 2007

Termination Date:

   13 February 2015, subject to adjustment in accordance with the Modified
Following Business Day Convention. It is agreed between the parties that on the
Termination Trade Date, the rights, obligations and liabilities of JPMorgan and
the Counterparty under the Swap Transaction shall be terminated and discharged
with effect from the Termination Effective Date, provided that such termination
and discharge shall not affect any rights, liabilities or obligations of
JPMorgan or the Counterparty with respect to payments or other obligations due
and payable or due to be performed on or prior to the Termination Effective
Date. Termination Trade Date:    26 November 2012 Termination Effective Date:   
26 November 2012 Counterparty paid Termination Amount to JPMorgan:    USD
6,339,600.00 paid on the Termination Amount Payment Date Termination Amount
Payment Date:    26 November 2012 ACCOUNT DETAILS    Payments to JPMorgan:    As
per our standard settlement instructions Payments to Counterparty:    As per
your standard settlement instructions

 

Our Ref: 6900033659368

   Sent: 9 January 2013 21:26    Page 1 of 3



--------------------------------------------------------------------------------

 

LOGO [g445999cm-3.jpg]

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us or by
sending to us a letter, telex or facsimile substantially similar to this letter,
which letter, telex or facsimile sets forth the material terms of the
Transaction to which this Confirmation relates and indicates agreement to those
terms. When referring to this Confirmation, please indicate: JPMorgan Deal
Number(s): 6900033659368

 

JPMorgan Chase Bank, N.A. /s/ Carmine Pilla Name: Carmine Pilla Title: Executive
Director

Accepted and confirmed as of the date first written:

NATIONAL CINEMEDIA, LLC

By NATIONAL CINEMEDIA, INC, its manager /s/ Gary W. Ferrera

Name: Gary W. Ferrera

Title: EVP/CFO                1/11/13

 

Your reference number:      

 

Our Ref: 6900033659368

   Sent: 9 January 2013 21:26    Page 2 of 3



--------------------------------------------------------------------------------

 

LOGO [g445999cm-3.jpg]

Client Service Group

All queries regarding confirmations should be sent to:

 

JPMorgan Chase Bank, N.A. Contacts    JPMorgan Contact    Telephone Number
Client Service Group    Group E-mail address:    Facsimile:    (001) 888 803
3606 Telex:    Cable:   

Please quote the JPMorgan deal number(s): 6900033659368.

 

Our Ref: 6900033659368

   Sent: 9 January 2013 21:26    Page 3 of 3